Citation Nr: 1310380	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  O9-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disorder of the lumbar spine, to include as secondary to the service connected right knee and left hip disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974, and from January to March 1991.  He also had active duty for training beginning in July 1993.  

The Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) denied service connection for a low back disorder as secondary to service-connected right knee and left hip disabilities by decision in April 2007.

The Veteran attempted to reopen his claim in this regard in July 2007.

This appeal comes before the Board from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix.

The case was remanded by Board decision in December 2012.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a back disorder that is secondary to or has been aggravated by service-connected disorders including the right knee and the left hip.  He maintains that his own orthopedic surgeons have determined that low back pain is associated with the left hip.  

The Board notes that although this case was recently remanded, further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).

The record discloses that in correspondence dated and received in February 2013, in response to a VA letter requesting additional evidence, the Veteran states that records of low back treatment are available at the Prescott, Arizona VA Medical Center, to include information pertaining to injections and crutches he has been prescribed for back symptoms.  Review of the record and Virtual VA reveals that the appellant's most recent VA progress notes date through March 16, 2010 and that no subsequent VA clinical data have been requested.  The Board is thus put on notice as to the existence of VA clinical evidence that may have some bearing on the claim under consideration.  As such, it should be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from March 17, 2010 through the present should be requested from the Prescott, Arizona VA facility and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient clinical records from March 17, 2010 through the present and associate with the claims folder.

2.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


